Voto Disidente del
Juez Asociado Rigau.
San Juan, Puerto Rico, a 20 de mayo de 1974
He leído íntegra la transcripción de evidencia en este caso. Estoy convencido, como lo estuvo el juez de instancia, de que “el nene” (quién estaba próximo a cumplir 17 años de edad a la fecha de los hechos) hurtó el televisor para endrogarse.
Epílogo de los hechos: Al día siguiente a la noche del hurto, la policía tuvo que intervenir con el peticionario a solicitud de la principal de la escuela porque estaba desordenando y no dejaba dar clases. Estaba “con la dosis”, como declaró una testigo.
Por no tener duda de que el apelante cometió el hurto es que disiento.